                 Case 21-10146-MFW             Doc 1189      Filed 06/08/21      Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re                                                    Chapter 11

    Knotel, Inc., et al.,                                    Case No. 21-10146 (MFW)

                              Debtors.1                      Jointly Administered

                                                             Re: D.I. 1154

                         ORDER EXTENDING THE EXCLUSIVE PERIODS
                        DURING WHICH ONLY THE DEBTORS MAY FILE A
                         CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES

                    Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), pursuant to section 1121(d) of the Bankruptcy Code and

Local Rule 9006-2, extending the exclusive period during which the Debtors have the exclusive

right to file a chapter 11 plan (the “Exclusive Filing Period”) by 90 days through and including

August 30, 2021, and extending the period during which the Debtors have the exclusive right to

solicit acceptances (the “Exclusive Solicitation Period” and together with the Exclusive Filing

Period, the “Exclusive Periods”) by 90 days through and including October 28, 2021; and due and

sufficient notice of the Motion having been given under the circumstances; and it appearing that

no other or further notice need be provided under the circumstances; and it appearing that the relief

requested by this Motion is in the best interests of the Debtors, their estates, and their creditors and

other parties in interest; and after due deliberation and sufficient cause appearing therefor;


1
            A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of
            the Debtors’ claims and noticing agent at https://www.omniagentsolutions.com/knotel or,
            alternatively, via the Bankruptcy Court at https://ecf.deb.uscourts.gov/cgi-bin/login.pl with a
            Public Access to Court Electronic Records (“PACER”) account, which may be obtained at
            https://pacer.uscourts.gov. The Debtors’ service address in these chapter 11 cases is 9 East 8th
            Street, Box 113, New York, NY 10003.
2
            Capitalized terms not defined herein are defined in the Motion.
              Case 21-10146-MFW           Doc 1189        Filed 06/08/21   Page 2 of 2




IT IS HEREBY ORDERED THAT:

                1.      The Motion is GRANTED as set forth herein.

                2.      The Exclusive Filing Period is hereby extended through and including

August 30, 2021, pursuant to section 1121(d) of the Bankruptcy Code.

                3.      The Exclusive Solicitation Period is hereby extended through and including

October 28, 2021, pursuant to section 1121(d) of the Bankruptcy Code.

                4.      This Order is without prejudice to the Debtors’ right to seek further

extensions of the Exclusive Periods.

                5.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

                6.      The Court shall retain jurisdiction with respect to all matters arising from or

related to the interpretation or implementation of this Order.




Dated: June 8th, 2021                                   MARY F. WALRATH
Wilmington, Delaware                                    UNITED STATES BANKRUPTCY JUDGE
                                                  -2-
